Per Curiam.

Appellant specifically contends that the commission’s determination of a violation of IC-5.08.03 (A)(3) was not supported by “any evidence,” as it was erroneously premised on an unsupported version of the accident. We disagree.
Wliere the record contains some evidence to support the commission’s findings, there has been no abuse of discretion and mandamus will not lie. State, ex rel. Burley, v. Coil Packing, Inc. (1987), 31 Ohio St. 3d 18, 31 OBR 70, 508 N.E. 2d 936. Moreover, as we stated in Burley, “[t]he commission alone shall be responsible for the evaluation of the weight and credibility of the evidence before it.” (Emphasis added.) Id. at 20-21, 31 OBR at 72, 508 N.E. 2d at 938.
In the present case, the commission, after considering the Stanfield affidavit, determined that appelleeclaimant’s injury was the result of appellant’s failure to satisfy the safety requirements of IC-5.08.03(A)(3). There was thus some evidence in support of its decision.
Accordingly, we affirm the judgment of the court of appeals denying the writ.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.